                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,               )
                                        )
                    Plaintiff,          )
                                        )
      vs.                               )   Case No. 1:18CR00133 SNLJ
                                        )
JAMES LEON GUTHRIE,                     )
                                        )
                    Defendant.          )

                                       ORDER

      IT IS HEREBY ORDERED that the report and recommendation of United States

Magistrate Judge Abbie Crites-Leoni (#60), filed August 20, 2019 be and is

SUSTAINED, ADOPTED and INCORPORATED herein.

      IT IS HEREBY ORDERED that Defendant’s Motion to Suppress Evidence

(#38) and defendant’s Motion to Dismiss or Require Election of Counts (#47) be

DENIED.

      Dated this__6th_ day of September, 2019.



                                        _____________________________________
                                        STEPHEN N. LIMBAUGH, JR.
                                        UNITED STATES DISTRICT JUDGE
